          Case 1:19-cv-02367-ABJ Document 63 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
PETER STRZOK,                             )
                                          )
                      Plaintiff,          )
                                          )
       v.                                 )
                                                             Civil Action No. 19-2367 (ABJ)
                                          )
ACTING ATTORNEY GENERAL JEFFREY A. )
ROSEN, in his official capacity as Acting )
Attorney General, et al.,                 )
                                          )
                      Defendants.         )

        NOTICE WITHDRAWING MOTION TO COMPEL DONALD J. TRUMP
              FOR PRESIDENT, INC. TO RESPOND TO SUBPOENA
              AND FOR AN ORDER TO SHOW CAUSE (ECF No. 61)

       Counsel for Plaintiff Peter Strzok hereby requests leave to withdraw his Motion to Compel

Donald J. Trump for President, Inc. to Respond to Subpoena and for an Order to Show Cause

without prejudice. (ECF No. 61). In-house counsel for Donald J. Trump for President, Inc.

discussed the subpoena with Mr. Strzok’s counsel by telephone on February 2, 2021. Trump for

President represented that its failure to respond to the subpoena reflected an issue with its

registered agent. Additionally, in-house counsel represented that all of the documents that Mr.

Strzok is requesting are in readily available form, archived, and loaded into a Relativity database,

and that Trump for President is in the process of retaining litigation counsel for this matter. Mr.

Strzok has requested that Trump for President serve responses and objections to the subpoena by

February 12, 2021 and produce all responsive documents by February 26, 2021.
         Case 1:19-cv-02367-ABJ Document 63 Filed 02/02/21 Page 2 of 2




Dated: February 2, 2021             Respectfully submitted,


                                    /s/ Aitan D. Goelman
                                    Aitan D. Goelman (D.C. Bar No. 446636)
                                    Christopher R. MacColl (D.C. Bar No. 1049153)
                                    ZUCKERMAN SPAEDER LLP
                                    1800 M Street NW, Suite 1000
                                    Washington, DC 20036
                                    Telephone: (202) 778-1800
                                    AGoelman@zuckerman.com
                                    CMacColl@zuckerman.com

                                    Richard A. Salzman (D.C. Bar No. 422497)
                                    HELLER, HURON, CHERTKOF & SALZMAN
                                    PLLC
                                    1730 M Street NW, Suite 412
                                    Washington, DC 20036
                                    Telephone: (202) 293-8090
                                    salzman@hellerhuron.com

                                    Counsel for Plaintiff Peter Strzok




                                       2
